DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The after-final amendment, filed 04/22/21, has been entered. The finality of the Office Action, filed 02/23/21, is hereby vacated.

3.  Claims 1, 8-10, 12, 14-16, 18, and 20 are pending. Claims 2-7, 11, 13, 17, and 19 are cancelled. Claims 1, 10, and 16 are amended. Claims 10, 12, 14-16, 18 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/20. Claims 1 and 8-9 are under examination.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 02/23/21:
The objection of claim 1, found on page 3, at paragraph 5, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 1, 5-6, and 8-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, found on page 4, at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 1, 5-6, and 8-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, for scope of enablement, found on page 10, at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.


New Rejection: Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.  Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ter Meulen et al. 2016 (US 2016/0058852).
Instant claims are drawn to a method of increasing expression of a recombinant antigen in a dendritic host cell comprising providing an adenovirus having a genome that includes a recombinant sequence encoding an antigen, wherein the sequence is operably linked to a promoter to drive expression of the antigen in the dendritic a host  providing a non-host cell selected from a group consisting Escherichia coli. Bacille Calmette Guerin (BCG), and Saccharomyces cerevisiae; and concurrently exposing the dendritic host cell with both the adenovirus and the non-host cell  under conditions to allow uptake of the virus into the host cell and to allow for expression of the recombinant sequence in the host cell; and wherein the addition of the non-host cell increases expression of the antigen.
	Ter Meulen teaches methods for enhancing immunotherapy of cancer comprising administering to a subject in need thereof (i.e. in vivo exposure) a vector particle, including an adenoviral genome, comprising a recombinant expression vector comprising a polynucleotide encoding an antigen, including a tumor associated antigen, operatively linked to a regulatory expression sequence, including a promoter, wherein the vector particle delivers the expression vector to a dendritic cell and is concurrently administered with an adjuvant, including BCG, such that the expression of the antigen is greatly enhanced (e.g. see [0014, 0018-0019, 0025, 0032, 0042, 0071, 0081-0083]; meeting limitations found in instant claims 1, 8 and 9). 
	Therefore, Ter Meulen anticipates the invention as claimed.

Conclusion
8. No claims are allowed.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 10, 2021